DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities: 
In line 1 of claim 1, “Door” should likely be --A door--
In line 1 of claims 2-17, “Door” should likely be --The door--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the outer contour of the vehicle door" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first longitudinal end of the handle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second longitudinal end of the handle" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites “a second pivot axis” however claim 1 first recites “a second pivot axis” in line 15. It is unclear if the second pivot axis recited in claim 2 is intended to be a separate axis from the second pivot axis recited in claim 1. For the purposes of examination, the limitation will be interpreted as: the second pivot axis recited in claim 1.

Claim 1 recites the limitations “to transmit a movement” in lines 7, 16, and 18-19. Additionally, claim 2 recites the limitation “to transmit a movement” in line 4; claim 3 recites the limitation “to transmit a movement” in line 5; claim 6 recites the limitation “to transmit a movement” in line 3; claim 8 recites “to transmit a movement” in lines 7-8. It is unclear if the “movement” in each instance is intended to be the same movement or simultaneous movements, or if each recitation is an independent movement. Considering the disclose, it appears the same movement is not being transmitted in each instance and further, the movement(s) are not in the same direction. For purposes of examination, the limitations will be interpreted broadly in light of the disclosure. 

Claims 2-17 are rejected for depending on claim 1 and therefore including the indefinite language of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmermann et al., WO Pub. 2016/113341 [hereinafter: Zimmermann], references made to the attached machine translation.

	Regarding claim 1, Zimmermann discloses a door handle assembly of a vehicle door (Fig. 1), having a handle support 10b (Fig. 12) which can be secured to the vehicle door ([0033]), 
	a handle 3b (Fig. 12) being mounted on the handle support and arranged so as to run flush with an outer contour of the vehicle door in a non-use position (illustrated in Fig. 12) and being designed to be movable into an actuation position by a user for actuation ([0028]: the handle is moveable into an actuation position for actuation by a user by the user approaching or touching the door handle),
	and a first lever mechanism (Fig. 12 annotated below) which is coupled to a first longitudinal end of the handle (Fig. 12 annotated below) so as to transmit a movement ([0033]: the first lever mechanism transmits movement from the first longitudinal end of the handle to a Bowden cable), 
(Fig. 12 annotated below) which is arranged on a second longitudinal end of the handle (Fig. 12 annotated below), 
	wherein the handle is arranged so as to protrude relative to the outer contour of the vehicle door in the actuation position in comparison to the non-use position (compare Fig. 12 and Fig. 13) and can be actuated by the user in order to open the vehicle door ([0004]), and
	wherein the first lever mechanism has a first pivot axis which is arranged on the handle support (Fig. 12 annotated below),
	wherein the second lever mechanism has a second pivot axis R (Fig. 12) which is coupled to the first lever mechanism (coupled to the first lever mechanism by plate 19b) so as to transmit a movement (Fig. 15: the second pivot axis is coupled to the first lever mechanism to transmit a rotational movement about axis R), wherein the first lever mechanism and the second lever mechanism are designed to be coupled to one another in the manner of a multi-joint kinematic system so as to transmit a movement (Figs. 12-13: the first and second lever mechanism are coupled to transmit movement from the motor to extend the handle in parallel via a multi-joint kinematic system), and the first longitudinal end and the second longitudinal end of the handle are designed to simultaneously extend out of the outer contour ([0002]: displaced in parallel between the rest and functional positions corresponds to the first and second longitudinal ends being designed to simultaneously extend).

    PNG
    media_image1.png
    573
    861
    media_image1.png
    Greyscale

	Regarding claim 2, Zimmermann discloses the door handle assembly according to claim 1, wherein the first lever mechanism has a first joint axis which is arranged at the first longitudinal end of the handle (Fig. 12 annotated above) and which is coupled to the first pivot axis so as to transmit a movement (Figs. 12-13: the first joint axis is coupled to the first pivot axis by toggle joint 16b to transmit movement from the first pivot axis to the handle), 
wherein the second lever mechanism has the second pivot axis which is arranged on the handle support (Fig. 12 annotated above) and a second joint axis which is arranged on the second longitudinal end of the handle (Fig. 12 annotated above), 
and wherein the first pivot axis is motor-driven to move the handle ([0033]: the motor 9b acts on the first pivot axis to extend the handle).

Regarding claim 3, Zimmermann discloses the door handle assembly according to claim 2, wherein the first lever mechanism has a lever element (Fig. 14 annotated below) having a point of 16b (Fig. 13) with a first lever am and a second lever arm (Fig. 14 annotated below), wherein the lever element is designed to be coupled to both the first pivot axis and to the first joint axis (Fig. 14) so as to transmit a movement ([0033]: the lever element transmits a movement from the motor to the handle). 

    PNG
    media_image2.png
    512
    914
    media_image2.png
    Greyscale


Regarding claim 4, Zimmerman discloses the door handle assembly according to claim 3, wherein the first lever mechanism further comprises a movement lever mounted on the first pivot axis (Fig. 14 annotated above) and a guide lever (Fig. 14 annotated above), wherein the guide lever is mounted on a third pivot axis which is arranged on the handle support (Fig. 14 annotated above), wherein the third pivot axis is offset from the first pivot axis in an opening direction of the handle (Fig. 14 depicts the third pivot axis and the first pivot axis separated in an opening direction of the handle), and wherein the movement lever and the guide lever are arranged to be offset parallel to one another (Figs. 12-14 illustrate the movement lever and the guide lever arranged to be offset parallel) such that the guide lever is connected in an articulated manner to the first lever arm (Fig. 14 depicts the guide lever is connected to the first lever arm via a pivotable connection), and the movement lever is connected in an articulated manner to the point of rotation (Fig. 14 depicts the movement lever is connected to the point of rotation via the first lever arm and a pivotable connection). 

Regarding claim 5, Zimmermann discloses the door handle assembly according to claim 4, wherein the first lever arm and the second lever arm are arranged at the point of rotation at an acute angle to one another (Fig. 12 illustrates an acute angle at the point of rotation), wherein the second lever arm connects the point of rotation and the first joint axis to one another (Fig. 14, annotated above, illustrates the second lever arm connecting the point of rotation and the first joint axis). 

    PNG
    media_image3.png
    553
    970
    media_image3.png
    Greyscale

	Regarding claim 13, Zimmermann discloses the door handle assembly according to claim 3, wherein the lever element is mounted on the first pivot axis with its point of rotation (Fig. 13 annotated above), wherein the first lever arm is connected to the first joint axis in an articulated manner (Fig. 13: the first lever arm is connected to the first joint axis via a pivotable connection and the second lever arm) and the second lever mechanism comprises a pivot lever element (Fig. 13 annotated above) (Fig. 13 annotated above, the first pivot lever arm is connected to the second joint axis via the second pivot lever arm) and a second pivot lever arm (Fig. 13 annotated above) which is connected to the second lever arm via a first coupling rod 13c (Fig. 10) in an articulated manner (Figs. 12-13: the second pivot lever arm is connected to the second lever arm by moveable joints).

Regarding claim 14, Zimmermann discloses the door handle assembly according to claim 13, wherein the first joint axis is connected to the second joint axis via a second coupling rod 13b (Fig. 10) in an articulated manner (Figs. 12-13: the first joint axis is connected to the second joint axis by moveable joints), wherein the lever element of the first lever mechanism and the pivot lever element of the second lever mechanism are of identical design ([0002], [0029]: parallel guidance kinematics extends the handle in parallel; Figs. 10-15 depict an identical design for the lever element and pivot lever element), such that the first lever arm has an identical length as the first pivot lever arm and the second lever arm has an identical length as the second pivot lever arm ([0004]: parallel guidance kinematics ensure the handle is evenly spaced from the outer door skin and the door handle extends to be parallel to the outer surface of the door; Figs. 12-14 depict the motor 9b and spindles 13b, 13c are parallel with the handle 3b and structural part 10b when the lever element and pivot lever element are retracted and extended, corresponding to the first lever arm having an identical length as the first pivot lever arm and the second lever arm having an identical length as the second pivot lever arm).

Regarding claim 16, Zimmermann discloses the door handle assembly according to claim 2, wherein the first lever mechanism has a third pivot axis (Fig. 13 annotated below) on which a guide lever is pivotally mounted (Fig. 13 annotated below), which in turn is connected to a connecting lever (Fig. 13 annotated below) fastened to the handle in an articulated manner (Figs. 12-13: the connecting lever is fastened indirectly to the handle in an articulated manner), wherein the guide lever couples the third pivot axis to the first joint axis (Fig. 13 annotated below illustrates the guide lever couples the third pivot axis to the first joint axis via the connecting lever and the movement lever) and the connecting lever couples the guide lever and the movement lever which is pivotally mounted on the first pivot axis (Fig. 13 annotated below).

    PNG
    media_image4.png
    684
    1052
    media_image4.png
    Greyscale

Regarding claim 17, Zimmermann discloses the door handle assembly according to claim 16, wherein the second lever mechanism has a first coupling lever which is mounted on the second pivot axis (Fig. 13 annotated above) and a second coupling lever which is mounted on the second joint axis (Fig. 13 annotated above), wherein the first coupling lever and the second coupling lever are interconnected in an articulated manner at a joint point (Fig. 13 annotated above) which is connected to the connecting lever via a coupling rod 13c (Fig. 13: the joint point is indirectly connected to the connecting lever via the coupling rod that connects to the motor 9b, spindle 13b and the movement lever). 

Claim(s) 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmermann, WO Pub. 2016/113341, references made to the attached machine translation.

	Regarding claim 1, Zimmermann discloses a door handle assembly of a vehicle door (Fig. 1), having a handle support 10b (Fig. 12) which can be secured to the vehicle door ([0033]), 
	a handle 3b (Fig. 12) being mounted on the handle support and arranged so as to run flush with an outer contour of the vehicle door in a non-use position (illustrated in Fig. 12) and being designed to be movable into an actuation position by a user for actuation ([0028]: the handle is moveable into an actuation position for actuation by a user by the user approaching or touching the door handle),
	and a first lever mechanism (Fig. 12 annotated below) which is coupled to a first longitudinal end of the handle (Fig. 12 annotated below) so as to transmit a movement ([0033]: the first lever mechanism transmits movement from the first longitudinal end of the handle to a Bowden cable), 
and a second lever mechanism (Fig. 12 annotated below) which is arranged on a second longitudinal end of the handle (Fig. 12 annotated below), 
	wherein the handle is arranged so as to protrude relative to the outer contour of the vehicle door in the actuation position in comparison to the non-use position (compare Fig. 12 and Fig. 13) and can be actuated by the user in order to open the vehicle door ([0004]), and
	wherein the first lever mechanism has a first pivot axis which is arranged on the handle support (Fig. 12 annotated below),
(Fig. 12 annotated below) which is coupled to the first lever mechanism (coupled to the first lever mechanism by plate 19b) so as to transmit a movement (Fig. 15: the second pivot axis is coupled to the first lever mechanism to transmit a rotational movement about axis R), wherein the first lever mechanism and the second lever mechanism are designed to be coupled to one another in the manner of a multi-joint kinematic system so as to transmit a movement (Figs. 12-13: the first and second lever mechanism are coupled to transmit movement from the motor to extend the handle in parallel via a multi-joint kinematic system), and the first longitudinal end and the second longitudinal end of the handle are designed to simultaneously extend out of the outer contour ([0002]: displaced in parallel between the rest and functional positions corresponds to the first and second longitudinal ends being designed to simultaneously extend).

    PNG
    media_image5.png
    527
    873
    media_image5.png
    Greyscale


	Regarding claim 2, Zimmermann discloses the door handle assembly according to claim 1, wherein the first lever mechanism has a first joint axis which is arranged at the first longitudinal end of the handle (Fig. 12 annotated above) and which is coupled to the first pivot axis so as to transmit a (Figs. 12-13: the first joint axis is coupled to the first pivot axis by a lever of the toggle joint 16b to transmit movement from the first pivot axis to the handle), 
wherein the second lever mechanism has the second pivot axis which is arranged on the handle support (Fig. 12 annotated above) and a second joint axis which is arranged on the second longitudinal end of the handle (Fig. 12 annotated above), 
and wherein the first pivot axis is motor-driven to move the handle ([0033]: the motor 9b acts on the first pivot axis to extend the handle).

Regarding claim 3, Zimmermann discloses the door handle assembly according to claim 2, wherein the first lever mechanism has a lever element 16b (Fig. 13) having a point of rotation (Fig. 14 annotated below) with a first lever am and a second lever arm (Fig. 14 annotated below), wherein the lever element is designed to be coupled to both the first pivot axis and to the first joint axis (Fig. 14) so as to transmit a movement ([0033]: the lever element transmits a movement from the motor to the handle by being coupled to the first pivot axis and first joint axis). 

    PNG
    media_image6.png
    615
    1006
    media_image6.png
    Greyscale


	Regarding claim 8, Zimmermann discloses the door handle assembly according to claim 3, wherein the first lever arm is coupled to the first pivot axis (Fig. 14), and a coupling rod 19b (Fig. 14) is rotatably mounted on the second lever arm (Fig. 14 annotated above depicts the coupling rod mounted on the second lever arm) and is connected to the second joint axis in an articulated manner (Fig. 14: the coupling rod is connected to the second joint axis via pivotable connections), wherein a coupling element 18b (Fig. 14) is provided which is rotatably mounted on the point of rotation (Fig. 14 annotated above) and which has a first coupling arm (Fig. 14 annotated above) which is rotatably connected to the first joint axis (Fig. 14: rotatably connected indirectly via the second coupling arm and lever element) and a second coupling arm (Fig. 14 annotated above) which is coupled to the second pivot axis so as to transmit a movement ([0033]: coupled indirectly to the second pivot axis via the coupling rod, to transmit a movement from the handle to the Bowden cable). 

	Regarding claim 9, Zimmermann discloses the door handle assembly according to claim 8, wherein a pivot lever (Fig. 14 annotated above) rotatably mounted on the second pivot axis (Fig. 14) connects the second pivot axis and the second coupling arm to one another (Fig. 14 annotated above depicts the second pivot axis connected to the second coupling arm via the pivot lever and coupling rod).

	Regarding claim 10, Zimmermann discloses the door handle assembly according to claim 9, wherein the lever element and the coupling element are pivotable relative to one another (compare Figs. 13 and 14: the lever element pivots relative to the coupling element; compare Figs. 14 and 15: the coupling element pivots relative to the lever element). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann, WO Pub. 2016/113341, as applied to claim 5 above, and further in view of Pfeiffer et al., US 5,123,687 [hereinafter Pfeiffer].

Regarding claim 6, Zimmermann discloses the door handle assembly according to claim 5 as shown above. Zimmerman further discloses an active lever couples the second joint axis to the second 16b (Fig. 13). However, Zimmermann is silent to a coupling rod that couples the first joint axis to the second joint axis so as to transmit a movement. 
Pfeiffer teaches a coupling rod 15 (Fig. 1) couples a first joint axis 17 (Fig. 1) to a second joint axis 10 (Fig. 1) so as to transmit a movement (col. 2 line 63-col. 3 line 2). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door handle assembly disclosed by Zimmerman to further include a coupling rod to couple the first joint axis to the second joint axis so as to transmit a movement, as taught by Pfeiffer, in order to ensure an identical movement the longitudinal ends of the handle (Pfeiffer col. 2 line 67-col. 3 line 2). 
 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann, WO Pub. 2016/113341, as applied to claim 8 above, alone.

	Regarding claim 11, Zimmermann is silent to wherein the first lever arm is longer than the second lever arm, wherein the first coupling arm is designed to be longer than the second lever arm and the second coupling arm is designed to be longer than the first lever arm. 
It would have been an obvious matter of design choice to modify the first lever arm, the second lever arm, the first coupling arm, and the second coupling arm such that the first lever arm is longer than the second lever arm, wherein the first coupling arm is designed to be longer than the second lever arm and the second coupling arm is designed to be longer than the first lever arm. Such a modification would have involved a mere change in the size of a component and one of ordinary skill in the art may be motivated to change the lengths of the first and second lever arms and first and second coupling arms for advantageous arrangement of handle device within the vehicle door. A change in size is In re Rose, 105 USPQ 237 (CCPA 1955).

	Regarding claim 12, Zimmermann discloses the door handle assembly according to claim 8, wherein the first lever arm and the second lever arm are of equal length (Fig. 14 depicts the first and second lever arms are of equal length). However, Zimmermann does not explicitly disclose the first coupling arm is designed to be shorter than the first lever arm and the second coupling arm is designed to be longer than the first lever arm.
It would have been an obvious matter of design choice to modify the length of the first coupling arm to be shorter than the first lever arm and the second coupling arm to be longer than the first lever arm. Such a modification would have involved a mere change in the size of a component and one of ordinary skill in the art may be motivated to change the lengths of the first coupling arm and the second coupling arm for optimal arrangement of the lever arrangement and Bowden cable. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 7 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 7 and 15.
claim 7, Zimmermann in view of Pfeiffer discloses every limitation of claim 6, however Zimmermann, as modified by Pfeiffer, fails to disclose the movement lever is pivoted in the opening direction and thereby the movement lever, the lever element, and the coupling rod press the second joint axis in the opening direction to move the handle from the non-use position into the actuation position. The examiner can find no motivation to modify the movement lever, the lever element, and the coupling rod disclosed by Zimmermann, in view of Pfeiffer, to press the second joint axis in the opening direction to move the handle from the non-use position into the actuation position without destroying the intended structure taught by Zimmermann, in view of Pfeiffer, and/or without use of impermissible hindsight. 
Regarding claim 15, Zimmermann discloses every limitation of claim 14, however Zimmermann fails to disclose, when the handle is moved from the non-use position into the actuation position, the pivoting direction of the lever element about the first pivot axis is the same as that of the pivot lever element about the second pivot axis. The examiner can find no motivation to modify the pivoting direction of the lever element and the pivot lever element disclosed by Zimmermann such that the pivoting direction of the lever element about the first pivot axis is the same as that of the pivot lever element about the second pivot axis without destroying the intended structure disclosed by Zimmerman and/or without use of impermissible hindsight. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al., US 10,309,133, related to a retractable door handle with identical first and second lever mechanisms, coupled to extend and retract the handle parallel to the door.
Guerin, US 2020/0087956, related to a retractable door handle with a first lever mechanism having a lever element with multiple arms and a lever coupling the first and second lever mechanisms. 
Szabo, US 3,418,681, related to a collapsible handle with identical lever mechanisms mount on the first and second longitudinal ends of the handle, and including lever arms of different lengths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675